Citation Nr: 0700090	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as  due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision, in which the RO, 
inter alia, denied the veteran service connection for PTSD, 
for bilateral hearing loss, and for a skin condition.  The 
veteran filed a notice of disagreement (NOD) pertaining to 
his claims for service connection for PTSD and a skin 
condition, in August 2001, and the RO issued a statement of 
the case (SOC) relevant to those claims, in March 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2002.

In May 2002, the veteran testified during a hearing before a 
hearing officer at the RO , during which he expressed 
disagreement with the May 2001 rating decision that denied 
him service connection for bilateral hearing loss.  A 
transcript of the hearing is of record.  That same month, the 
RO issued an SOC relevant to the claim of service connection 
for bilateral hearing loss, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) that same month.

In December 2002, the Board remanded the veteran's claims for 
service connection for PTSD, for a skin condition, and for 
bilateral hearing loss to the RO for further development, to 
include obtaining the veteran's service medical records, 
obtaining the veteran's outstanding VA treatment records, and 
affording the veteran a VA examination for his bilateral 
hearing loss claim.  After completing all requested action 
and in July 2005, the RO granted the veteran service 
connection for bilateral hearing loss.  The RO continued 
denial of the veteran's remaining claims (as reflected in the 
July 2005 supplemental SOC (SSOC)) and returned these matters 
to the Board for further appellate consideration.

In October 2005, the Board again remanded the veteran's 
claims to the RO for further development, to include 
obtaining the veteran's Social Security Administration (SSA) 
records, and obtaining his outstanding VA treatment records.  
After all requested action, the RO continued denial of the 
veteran's remaining claims (as reflected in the August 2006 
SSOC) and returned the matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

3.  There is no competent evidence establishing that the 
veteran has a current skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for service connection for a skin condition, 
claimed as due to exposure to herbicides (Agent Orange) are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In March 2001, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO adjudicated the claims (as reflected in the May 2001 
rating decision).  Thus, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support each claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the pre-rating notice letter in 
March 2001, the post-rating notice letter in September 2004, 
and follow-up letter in November 2005, collectively satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The March 2001 letter informed the 
appellant of the newly-enacted VCAA, and advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The September 2004 
letter specifically advised the appellant, "[i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, the RO gave the 
appellant notice of what was required to substantiate his 
claims, and the appellant was afforded an opportunity to 
submit information and evidence pertinent to his claims via 
the March 2001, September 2004, and November 2005 letters.  
Following the issuance of the most recent November 2005 
letter-which substantially completed VA's notice 
requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claims in 
August 2006.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in an October 2006 letter, after the 
original adjudication of the veteran's claims; as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  In any event, the 
Board notes that the decision herein denies the claims for 
service connection for PTSD and a skin condition.  In each 
case, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant was afforded VA-contracted medical examinations 
in connection with the claims, and the reports of those 
examinations are of record.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The pertinent evidence of record includes available service 
medical records, which include no findings or diagnosis of 
PTSD.  

Also of record are VA treatment records dated from July 1997 
to April 1998, and from March 2000 to May 2006.  None of the 
VA treatment records show a diagnosis of PTSD.  Specifically, 
an August 2001 VA treatment record that shows a comprehensive 
mental status examination found that the veteran did not meet 
the criteria for PTSD.  

Further, the veteran underwent a VA psychiatric examination 
in May 2002, during which he reported his in-service 
stressors.  However, he was diagnosed with dysthymic disorder 
that was unrelated to military service, and the examiner 
stated that the veteran did not meet criteria for a diagnosis 
of PTSD.  The examiner noted that he had consulted with 
members of the PTSD treatment team and the team was in 
agreement that the details of the veteran's military service 
were inconsistent and lacked verification.  In addition, the 
examiner noted that the veteran did not verbally report a 
sufficient number of clinical symptoms for a diagnosis of 
PTSD.

The Board notes that in a July 2003 private medical record 
from the Pennsylvania Bureau of Disability Determination, a 
diagnosis of PTSD was rendered.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges that the July 2003 private medical 
record shows a diagnosis of PTSD.  However, such a diagnosis 
is of questionable probative value.  The bases for the 
diagnosis is unknown, as the record includes no reported 
stressors underlying the diagnosis.  Further, it appears that 
the majority of symptoms reported by the veteran were in 
relation to his hip disability.  

By contrast to the July 2003 private medical record, both the 
August 2001 VA physician and the May 2002 VA examiner 
elicited history from the veteran pertaining to his alleged 
stressors for his claimed PTSD and both VA examiners 
conducted comprehensive mental status examinations and 
conducted psychological assessment testing.  Such testing 
conducted by the May 2002 VA examiner included Beck 
depression inventory, Mississippi scale for combat related to 
PTSD, symptom checklist 90 revised, and the impact of event 
scale.  The May 2002 VA examiner also stated that he had 
reviewed the veteran's claims file, to include his medical 
records.  Further, the May 2002 VA examiner gave a rationale 
for opining that the veteran did not meet the criteria for a 
diagnosis of PTSD. 

As the July 2003 private medical record that diagnosed PTSD 
was not based on a review of the veteran's claims file, was 
not based on stressors as reported by the veteran, was not 
based on psychological assessment testing, but was based on a 
report of the veteran that he had a previous history of PTSD, 
the Board finds that this medical record is not competent 
evidence to show a diagnosis of PTSD.  The Board does find 
that the August 2001 VA physician and May 2002 VA examiner, 
both stating that the veteran does not have a diagnosis of 
PTSD, constitute the most persuasive evidence regarding the 
question of a current diagnosis of PTSD.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current 
diagnosis of PTSD that is related to in-service stressors, 
this claim turns on a medical matter.  As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim. 

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD?a 
medical diagnosis of the condition?has not been met, service 
1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as  due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision, in which the RO, 
inter alia, denied the veteran service connection for PTSD, 
for bilateral hearing loss, and for a skin condition.  The 
veteran filed a notice of disagreement (NOD) pertaining to 
his claims for service connection for PTSD and a skin 
condition, in August 2001, and the RO issued a statement of 
the case (SOC) relevant to those claims, in March 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2002.

In May 2002, the veteran testified during a hearing before a 
hearing officer at the RO , during which he expressed 
disagreement with the May 2001 rating decision that denied 
him service connection for bilateral hearing loss.  A 
transcript of the hearing is of record.  That same month, the 
RO issued an SOC relevant to the claim of service connection 
for bilateral hearing loss, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) that same month.

In December 2002, the Board remanded the veteran's claims for 
service connection for PTSD, for a skin condition, and for 
bilateral hearing loss to the RO for further development, to 
include obtaining the veteran's service medical records, 
obtaining the veteran's outstanding VA treatment records, and 
affording the veteran a VA examination for his bilateral 
hearing loss claim.  After completing all requested action 
and in July 2005, the RO granted the veteran service 
connection for bilateral hearing loss.  The RO continued 
denial of the veteran's remaining claims (as reflected in the 
July 2005 supplemental SOC (SSOC)) and returned these matters 
to the Board for further appellate consideration.

In October 2005, the Board again remanded the veteran's 
claims to the RO for further development, to include 
obtaining the veteran's Social Security Administration (SSA) 
records, and obtaining his outstanding VA treatment records.  
After all requested action, the RO continued denial of the 
veteran's remaining claims (as reflected in the August 2006 
SSOC) and returned the matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

3.  There is no competent evidence establishing that the 
veteran has a current skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for service connection for a skin condition, 
claimed as due to exposure to herbicides (Agent Orange) are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In March 2001, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO adjudicated the claims (as reflected in the May 2001 
rating decision).  Thus, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support each claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the pre-rating notice letter in 
March 2001, the post-rating notice letter in September 2004, 
and follow-up letter in November 2005, collectively satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The March 2001 letter informed the 
appellant of the newly-enacted VCAA, and advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The September 2004 
letter specifically advised the appellant, "[i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, the RO gave the 
appellant notice of what was required to substantiate his 
claims, and the appellant was afforded an opportunity to 
submit information and evidence pertinent to his claims via 
the March 2001, September 2004, and November 2005 letters.  
Following the issuance of the most recent November 2005 
letter-which substantially completed VA's notice 
requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claims in 
August 2006.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in an October 2006 letter, after the 
original adjudication of the veteran's claims; as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  In any event, the 
Board notes that the decision herein denies the claims for 
service connection for PTSD and a skin condition.  In each 
case, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant was afforded VA-contracted medical examinations 
in connection with the claims, and the reports of those 
examinations are of record.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claims.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The pertinent evidence of record includes available service 
medical records, which include no findings or diagnosis of 
PTSD.  

Also of record are VA treatment records dated from July 1997 
to April 1998, and from March 2000 to May 2006.  None of the 
VA treatment records show a diagnosis of PTSD.  Specifically, 
an August 2001 VA treatment record that shows a comprehensive 
mental status examination found that the veteran did not meet 
the criteria for PTSD.  

Further, the veteran underwent a VA psychiatric examination 
in May 2002, during which he reported his in-service 
stressors.  However, he was diagnosed with dysthymic disorder 
that was unrelated to military service, and the examiner 
stated that the veteran did not meet criteria for a diagnosis 
of PTSD.  The examiner noted that he had consulted with 
members of the PTSD treatment team and the team was in 
agreement that the details of the veteran's military service 
were inconsistent and lacked verification.  In addition, the 
examiner noted that the veteran did not verbally report a 
sufficient number of clinical symptoms for a diagnosis of 
PTSD.

The Board notes that in a July 2003 private medical record 
from the Pennsylvania Bureau of Disability Determination, a 
diagnosis of PTSD was rendered.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges that the July 2003 private medical 
record shows a diagnosis of PTSD.  However, such a diagnosis 
is of questionable probative value.  The bases for the 
diagnosis is unknown, as the record includes no reported 
stressors underlying the diagnosis.  Further, it appears that 
the majority of symptoms reported by the veteran were in 
relation to his hip disability.  

By contrast to the July 2003 private medical record, both the 
August 2001 VA physician and the May 2002 VA examiner 
elicited history from the veteran pertaining to his alleged 
stressors for his claimed PTSD and both VA examiners 
conducted comprehensive mental status examinations and 
conducted psychological assessment testing.  Such testing 
conducted by the May 2002 VA examiner included Beck 
depression inventory, Mississippi scale for combat related to 
PTSD, symptom checklist 90 revised, and the impact of event 
scale.  The May 2002 VA examiner also stated that he had 
reviewed the veteran's claims file, to include his medical 
records.  Further, the May 2002 VA examiner gave a rationale 
for opining that the veteran did not meet the criteria for a 
diagnosis of PTSD. 

As the July 2003 private medical record that diagnosed PTSD 
was not based on a review of the veteran's claims file, was 
not based on stressors as reported by the veteran, was not 
based on psychological assessment testing, but was based on a 
report of the veteran that he had a previous history of PTSD, 
the Board finds that this medical record is not competent 
evidence to show a diagnosis of PTSD.  The Board does find 
that the August 2001 VA physician and May 2002 VA examiner, 
both stating that the veteran does not have a diagnosis of 
PTSD, constitute the most persuasive evidence regarding the 
question of a current diagnosis of PTSD.

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a current 
diagnosis of PTSD that is related to in-service stressors, 
this claim turns on a medical matter.  As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim. 

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD?a 
medical diagnosis of the condition?has not been met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Service Connection for a Skin Condition

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for a skin condition is not warranted.  

Service medical records show that in April 1969, the veteran 
complained of warts on his penis.  The remaining service 
medical records do not show any findings or diagnoses of a 
skin condition.  The veteran's separation examination is not 
of record.  Post service, the veteran's VA treatment records 
dated from July 1997 to April 1998, and from March 2000 to 
May 2006 are of record, but do not show any complaints, 
treatment, or diagnoses of a skin condition.

In June 2002, the veteran underwent a VA examination for the 
skin.  The veteran reported that he first noticed his skin 
condition in 1971 or 1972.  He was burned during the course 
of his job as a welder and noticed that his skin did not heal 
well.  Subsequently, he developed some itchy irritated skin 
and sores that primarily occurred on his shoulders and arms.  
On objective examination, the examiner noted that the veteran 
had no obvious skin pathology.  The examiner also noted that 
based on the veteran's history, he may have had some problems 
with mild seborrheic dermatitis; however, on current 
examination, there were no physical findings to support this.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current skin condition, and 
neither he nor his representative has presented, identified, 
or even alluded to the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a skin condition must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

The Board has considered the veteran's assertions advanced in 
connection with this matter.  However, as a layperson, he 
simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the 
diagnosis of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for a skin condition must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a skin condition, claimed as secondary 
to exposure to herbicides (Agent Orange) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


